IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 HUY-YING CHEN and YUEH HUA                      No. 81353-6-I
 CHEN, husband and wife,
                                                 DIVISION ONE
                            Appellants,

                v.                               UNPUBLISHED OPINION

 CHRISTOPER LUHRS,

                            Respondent,

 JP MORGAN CHASE BANK, as
 Trustee F/K/A THE CHASE
 MANHATTAN BANK successor in
 interest to THE CHASE MANHATTAN
 BANK N.A, THE BANK OF NEW YORK
 MELLON TRUST COMPANY,
 NATIONAL ASSOCIATION FKA THE
 BANK OF NEW YORK TRUST
 COMPANY, N.A. AS SUCCESSOR TO
 JP MORGAN CHASE BANK N.A AS
 TRUSTEE FOR RESIDENTIAL ASSET
 MORTGAGE PRODUCTS, INC
 MORTGAGE ASSETBACKED PASS
 THROUGH CERTIFICATE SERIES
 2005 RP3, PAUL D. SAVITSKY,
 STEVEN K. LINKON,

                            Defendants.

      CHUN, J. — Following foreclosure of their house, Huy-Ying Chen (Chen)

and Yueh-Hua Lee Chen1 sued multiple parties, including Respondent

Christopher Luhrs. The trial court dismissed Chen’s complaint against Luhrs.



      1
          Yueh-Hua Lee Chen has passed away.


 Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81353-6-I/2


Representing himself, Chen appeals. For the reasons discussed below, we

dismiss the appeal.

                                I. BACKGROUND

      Chen sued multiple parties,2 including Luhrs, over a foreclosure on his

home. Luhrs moved to dismiss the complaint for lack of personal jurisdiction

under CR 12(b)(2) and failure to state a claim under CR 12(b)(6). A hearing on

the motion took place. The trial court granted Luhrs’s motion. But it did not

specify whether it based the dismissal on CR 12(b)(2), CR 12(b)(6), or both.

Chen moved for reconsideration, which motion the trial court denied. Chen

petitioned for discretionary review. A panel of this court granted such review.

      Luhrs then moved under CR 60 and RAP 7.2(e) for the trial court to

correct the order granting his motion to dismiss and clarify that the motion was

granted on only CR 12(b)(2) grounds. The trial court granted the motion and

entered a corrected order dismissing Chen’s complaint under CR 12(b)(2) with

prejudice. Luhrs then moved to have this court review the corrected order

instead of the original order. Chen opposed this motion. A commissioner denied

Luhrs’s motion.

      Chen moved to transfer the record from another case rather than file a

designation of clerk’s papers and statement of arrangements, and the

commissioner granted transfer. Yet the transferred record lacked Luhrs’s motion

to dismiss, any report of proceedings from the hearing, the court’s order granting

      2
        The complaint names JP Morgan Chase Bank, the Bank of New York Mellon
Trust Company, Paul D. Savitsky, Steven K. Linkon, and Christopher Luhrs as
defendants.


                                         2
No. 81353-6-I/3


dismissal, Chen’s motion to reconsider, the court’s order denying

reconsideration, Luhrs’s motion to correct a clerical mistake, the court’s order

granting Luhrs’s motion to correct, or the court’s corrected order dismissing

Chen’s claim.

       Rather than dismiss the appeal because of the inadequate record, we

requested that Chen supplement the record with the missing materials. Chen

made a supplemental filing but failed to provide the requested report of

proceedings3 and the court’s order granting Luhrs’s motion to correct. Also, in

supplementing the record, Chen failed to designate it before the trial court.

                                    II. ANALYSIS

       “The party presenting an issue for review has the burden of providing an

adequate record to establish such error.” State v. Sisouvanh, 175 Wn.2d 607,

619, 290 P.3d 942 (2012). “In general, ‘[a]n insufficient record on appeal

precludes review of the alleged errors.’” Cuesta v. Dep’t of Emp’t Sec., 200 Wn.

App. 560, 568, 402 P.3d 898 (2017) (alteration in original) (quoting Bulzomi v.

Dep’t of Labor & Indus., 72 Wn. App. 522, 525, 864 P.2d 996 (1994)). Thus, we

“will ‘decline to address a claimed error when faced with a material omission in

the record.’” Id. (quoting State v. Wade, 138 Wn.2d 460, 465, 979 P.2d 850

(1999)).

       Chen’s only claim of error on appeal is that the trial court erred by

dismissing his claim against Luhrs on both CR 12(b)(2) and 12(b)(6) grounds.


       3
        Chen filed a report of proceedings from a hearing from a different case, which
was held in 2017, about three years before the hearing at issue.


                                           3
No. 81353-6-I/4


He contends that dismissal could occur only on CR 12(b)(2) grounds. Luhrs says

the court’s February 19, 2021 corrected order shows that the court dismissed on

only CR 12(b)(2) grounds. Chen responds by claiming the corrected order is

also in error because it was entered with prejudice.4

        Chen has failed to provide this court with an adequate record to review

his claim of error. He initially omitted the orders he appeals, the motions related

to those orders, the report of proceedings from the hearing concerning those

motions, and the order correcting the original dismissal order. Even after we

requested that he supplement the record, he omitted the report of proceedings

from the hearing concerning the dismissal order he appeals, and the order

granting Luhrs’s motion to correct. Chen also failed to designate the

supplemental materials with the trial court as required by RAP 9.10 and 9.6(a).

See State v. Drum, 168 Wn.2d 23, 38 n.3, 225 P.3d 237 (2010) (“As the party

seeking review, it was Drum’s responsibility to designate the necessary portions




       4
          Chen did not include the corrected order in his notice of appeal or his petition
for discretionary review; it had not been entered at that point. He included only the
original order dismissing his claim and the order denying his motion for reconsideration.
After the trial court entered the corrected order, Luhrs moved to substitute that order in
place of the original order for us to consider. Chen opposed the motion. A
commissioner denied the motion, meaning that the only dismissal order on review before
us is the original order dismissing the complaint against Luhrs. See RAP 2.4(a) (we
“review the decision or parts of the decision designated in the notice of appeal or,
subject to RAP 2.3(e) in the notice for discretionary review”); RAP 5.1(f) (“If a party
wants to seek review of a trial court decision entered pursuant to rule 7.2 after review in
the same case has been accepted by the appellate court, the party must initiate a
separate review of the decision by timely filing a notice of appeal or notice for
discretionary review”); In re Marriage of Smith, 98 Wn.2d 772, 774, 657 P.2d 1383
(1983) (refusing to consider a challenge of an order not before the court).



                                            4
No. 81353-6-I/5


of the record. See RAP 9.6(a). In the absence of an adequate record, we

decline to review Drum’s sufficiency of the evidence claim on this basis.”).

        We dismiss the appeal.




 WE CONCUR:




                                         5